To the extent that the defendant’s claim of ineffective assistance of counsel is based upon matter dehors the record, it is not properly before us (see People v Ali, 55 AD3d 919 [2008]; People v Drago, 50 AD3d 920 [2008]; People v Villacreses, 12 AD3d 624, 626 [2004]). To the extent that the defendant’s claim is reviewable, it is without merit.
The defendant also contends that the sentence of two years imprisonment followed by two years of postrelease supervision was excessive. However, since the defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter actually imposed, he has no basis to now complain that the sentence was excessive (see People v De Alvarez, 59 AD3d 732 [2009]; People v Fanelli, 8 AD3d 296 [2004]; People v Mejia, 6 AD3d 630, 631 [2004]; People v Kazepis, 101 AD2d 816 [1984]). In any event, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Fisher, J.E, Santucci, Dickerson, Chambers and Lott, JJ, concur.